Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. New portions of prior art Park have been cited in response to the applicants amendments. 
In regard to Park the applicant asserts that Park fails to disclose determining a current split mode applied to a current block, when a block extends beyond a block boundary (Remarks pg. 15). The applicant specifically asserts that the type of split is predefined and thus not selected from a group of split types. The examiner disagrees. Park teaches that the direction of the split mode applied to a block depends upon the type of boundary that the block extends across. Notably, Fig. 5A&B show that a block which extends beyond a horizontal boundary is split horizontally and a block that extends beyond a vertical boundary is split vertically. However, Fig 5A further shows that plural horizontal split modes may be selected based upon the location and shape of the block. For instance, the block 500 may be split asymmetrically into blocks 516 and 518 or symmetrically into blocks 526 and 528 depending upon the location of the current block. Further Fig. 6B indicates that a different asymmetric split may be used based upon the location and shape of the current block. Thus the split type of the block varies greatly according to the location, size and shape of the block that extends beyond a boundary and is not ‘fixed and predefined’ as the applicant asserts. 
The applicant further asserts that Park does not disclose transmitting the split information in the case that the block extends beyond the boundary (Remarks pgs. 14-15). The examiner notes the implicit splitting of Park. However, the claims do not presently require encoding information that directly indicates the split mode of blocks extending beyond the boundary. Rather the claim requires ‘decoding information allowing identifying the current split mode in a plurality of split modes’. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Park discloses transmitting information regarding block location, size and shape (Park pars 80-85), and that this information is used to determine the split mode of the current block from the available split modes (Park Figs 5-7). Further Park indicates that additional split information may be transmitted for the portion of the current block that lies within the picture boundary after the implicit splitting (Park par. 88). Therefore the applicants argument regarding the transmission of split information is unpersuasive. 
 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-16 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (20190246106).
obtaining a current block resulting from applying at least one split mode to an initial block, each split mode applied to the initial block to obtain the current block belonging to a set of split modes, each split mode of the set of split modes allowing splitting a first block in a plurality of second blocks, each second block having a width equal to a width of the first block or corresponding to a pre-defined subdivision of the width of the first block and a height equal to a first block or corresponding to a pre-defined sub-division of the height of the first block (Park Figs. 10-12 and pars 159-177 note pars 170-177 an initial block 1200 may be split into a plurality of second blocks using a set of split modes including horizontal, vertical, horizontal and vertical, or asymmetric partitioning  as shown in Figs 10-11 to obtain a current block e.g. 1210, also note each split relates to a pre-defined sub-division of either ½ or ¼ of the width or height of the block to be split). 
determining a current split mode to be applied to the current block in the set of split modes (Park Fig. 12 and pars 171-173 note the current block e.g. 1210may be further split using the set of split modes e.g. 1220a or 1220b-d); and
decoding the current block according to the current split mode(Park generally note Fig. 2 and pars 71-77 for decoding particularly note pars 76 and 174 using the determined split mode in block decoding), 
wherein responsive to the current block extending beyond a single boundary of the picture, determining the current split mode comprises (Park note Fig. 3 and pars 78-86 note determining if a current block extends beyond a picture boundary, particularly note par. 80 current block may be a largest coding unit or a smaller block split from a largest coding unit, further generally note Figs 4-9 and pars. 87-158 for details of splitting a current block extending over a picture boundary):
decoding an information allowing identifying the current split mode in a plurality of split modes for which a split direction is parallel to a direction of the single boundary of the picture (Park pars. 80-85 decoding location and block size information to determine whether the block extends beyond a horizontal, vertical or both horizontal and vertical boundaries, further note Fig. 5A-B and pars 86-105 note selecting either horizontal or vertical splitting depending upon the boundary type such that the split is parallel to the boundary); and
wherein the set of split modes comprises the plurality of split modes (Park Figs 5-7 note the set of possible split modes comprise the same split modes used for splitting an ‘initial’ block as shown in Figs. 10-12).  

	In regard to claim 2 refer to the statements made in the rejection of claim 1 above.  Park further discloses that wherein h is a height of a first block and w is a width of a first block, and the plurality of split modes comprises:
 	splitting the first block horizontally into two second blocks of height h/2 (Park Fig. 7A note block 710 is split horizontally into two blocks 712 and 719); and
	splitting the first block vertically into two second blocks of width w/2 (Park Fig. 7A note block 712 is split vertically into two blocks 713 and 714)). 

	In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Park further discloses splitting the block horizontally into two sub-blocks of height h/2 is allowed if the current block does not extend beyond the right-hand or left-hand boundary of the picture (Park Fig. 7A note block 710 is first split horizontally due to extending beyond the bottom boundary of the picture), and splitting the block vertically into two sub-blocks of width w/2 is allowed if the current block does not extend beyond the bottom or top picture boundary (Park Fig. 5B and pars 101-102 note block 500 is split vertically when extending across a right boundary of the picture).

In regard to claim 4 Park discloses an encoding method comprising:
obtaining a current block resulting from applying at least one split to an initial block (Park Fig. 7a and pars 127-130 note block 712 obtained by splitting block 710), each split applied to the initial block to obtain the current block belonging to plurality of split modes (Park Fig. 7A and pars 127-130 note each split applied to block 710 divides the block or a sub-block in half either vertically or horizontally), each split mode of the plurality of split modes allowing splitting a first block in a plurality of second blocks (Park Fig. 7A note each split divides a block or sub-block into two or more sub-blocks), each second block having a width equal to a width of the first block or corresponding to a pre-defined subdivision of the width of the first block and a height equal to a first block or corresponding to a pre-defined sub-division of the height of the first block (Park Fig. 7A note each block resulting from a split has dimensions of either ½ or ¼ of the width or height of the initial block 710). 
determining a split mode to be applied to the current block in the plurality of split modes (Park par. 129 note splitting the initial block 710 vertically then splitting the resulting block 712 horizontally, and finally dividing resulting blocks 713 and 714 vertically); and
encoding the current block according to the current split mode (Park pars 129-139 note encoding the internal blocks 715 and 716 according to the implicit splitting rules),
wherein a split mode of the plurality of split modes splitting a first block in four sub-blocks of equal size is disabled when the current block extends beyond a boundary of the picture (Park Figs. 7A-7D note blocks are split only in halves and not into four equal sized blocks further note Fig. 18 and pars. 212-216 splitting mode that splits a block into four equal sized sub-blocks may be disabled). 

	In regard to claim 5 refer to the statements made in the rejection of claim 1 above.  Park further discloses that wherein h is a height of a first block and w is a width of a first block, and the plurality of split modes comprises:
 	splitting the first block horizontally into two second blocks of height h/2 (Park Fig. 7A note block 710 is split horizontally into two blocks 712 and 719); and
	splitting the first block vertically into two second blocks of width w/2 (Park Fig. 7A note block 712 is split vertically into two blocks 713 and 714)). 

	In regard to claim 6 refer to the statements made in the rejection of claim 1 above. Park further discloses splitting the block horizontally into two sub-blocks of height h/2 is allowed if the current block does not extend beyond the right-hand or left-hand boundary of the picture (Park Fig. 7A note block 710 is first split horizontally due to extending beyond the bottom boundary of the picture), and splitting the block vertically into two sub-blocks of width w/2 is allowed if the current block does not extend beyond the bottom or top picture boundary (Park Fig. 5B and pars 101-102 note block 500 is split vertically when extending across a right boundary of the picture).

Claims 7-12, 15-16 and 22-23 describe coding apparatuses substantially corresponding to the decoding and encoding methods of claims 1-6. Refer to the statements made in regard to claims 1-6 for the rejection of claims 7-12 which will not be repeated here for brevity. Park further discloses encoding and decoding apparatuses (Park Figs. 1 and 2, further note par. 266 the apparatuses may comprise a processor and a memory).
Claims 13-14 and 20-21 describe non transitory machine readable media having instructions stored thereon that when executed perform a method substantially corresponding to the decoding and encoding methods of claims 1-6 above. Refer to the statements made in regard to claims 1-6 for the rejection of claims 13-14 and 20-21 which will not be repeated here for brevity. Park further discloses a non-transitory machine readable medium storing instructions for implementing the method (Park par. 266).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423